*1052The only issues raised by the appellant concern that portion of the order of disposition which placed him in the custody of the New York State Office of Children and Family Services for a period of 15 months for placement in a residential treatment facility. Since the placement ended, the appeal must be dismissed as academic (see Matter of Eric R., 78 AD3d 841 [2010]; Matter of Ricardo Z., 75 AD3d 606 [2010]; Matter of Iyanna D., 74 AD3d 1061 [2010]; Matter of Trayvond W., 71 AD3d 683 [2010]; Matter of Ramon D., 70 AD3d 685 [2010]; Matter of Joseph R., 49 AD3d 651 [2008]; Matter of Daniel B., 41 AD3d 711 [2007]). Contrary to the appellant’s contention, this matter does not warrant invoking the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). Florio, J.E, Balkin, Belen and Chambers, JJ., concur.